Title: Thomas S. Grimké to James Madison, 30 January 1833
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                My Dear Sir—
                            
                            
                                
                                    Charleston
                                
                                30th Jany 1833.
                            
                        
                        Accept my apology, not only for my inadvertence in addressing my last Pamphlet to Charlotte, instead of to
                            Orange C. H. but likewise for my delay in replying to your letter of 10th of the present Month. Whilst I deeply regret
                            your ill health, I cannot but on that account more deeply estimate the favor of so interesting and gratifying a letter
                            from your pen. May your life be yet mercifully spared many years longer, to behold the Constitution and Union, for which
                            you have done so much, triumphant over the dangers that now threaten them, from a State, until recently among the most
                            devoted in the fair Sisterhood, to the supremacy, glory and value of that Constitution and Union.
                        May the blessing of Heaven be upon your declining years, soothing the infirmities of age, and preparing you
                            for the great change from Time to Eternity. With gratitude & Esteem
                        
                            
                                Thos. S. Grimké
                            
                        
                    P. S. May I ask the favor of you to spare me, if you any to spare, some autographs of the Distinguished Men of our own
                                or any other Country—I need hardly say that a signature only on a letter back is esteemed valuable—